Citation Nr: 0628256	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there is new and material evidence to reopen 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to service connection for vision disorder, to 
include as due to diabetes mellitus.  

4.  Entitlement to service connection for lower back 
disorder.

5.  Entitlement to service connection for bilateral hand 
disorder. 

6.  Entitlement to service connection for right knee 
disorder. 

7.  Entitlement to service connection for left knee disorder. 

8.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

It appears that the veteran is raising the issue of 
entitlement to service connection for Generalized anxiety 
disorder.  This issue is referred to the RO.  The Board notes 
that this issue may be inextricably intertwined with the 
issue of entitlement to service connection for PTSD.  

The issues of entitlement to service connection for PTSD, 
vision disorder, and entitlement to an increased evaluation 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in August 1997, the RO denied service 
connection for PTSD.  

2.  Evidence received since the August 1997 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.  

3.  In a May 2006 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for lower back disorder, 
bilateral hand disorder, left and right knee disorders, and 
hepatitis C.  


CONCLUSIONS OF LAW

1.  The August 1997 rating determination, which denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The evidence received since the August 1997 rating 
determination is new and material, and the claim for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claims of entitlement to service connection 
for lower back disorder, bilateral hand disorder, left and 
right knee disorders, and hepatitis C.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. § 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In an August 1997 rating decision, the veteran's service 
connection claim for PTSD was denied.  The RO notified the 
veteran of the decision that same month, but he did not file 
a timely appeal.  As such, the August 1997 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2005).  When a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed before August 
29, 2001.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record prior to the August 1997 rating decision 
included service medical records, VA clinical records, and a 
VA examination report dated in April 1997.  The April 1997 VA 
examination report revealed that following examination of the 
veteran, the examiner opined that the veteran did not meet 
the diagnostic criteria for PTSD.  No other evidence at that 
time showed a diagnosis of PTSD.  Based on this fact, the RO 
denied the veteran's claim in the August 1997 rating 
decision. 

Evidence received subsequent to the August 1997 rating 
decision included a written summary of treatment from William 
S. Smith, L.C.S.W. (Readjustment Counselor)
Dated in February 2006.  According to W.S.S., the veteran 
symptoms meet the criteria for PTSD.  

The February 2006 written statement from W.S.S. bears 
directly and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant.  As it demonstrates a diagnosis of PTSD, the 
February 2006 written report is so significant that it must 
be considered in order to fairly decide the merits of the 
claim to reopen service connection for PTSD.  As such, 
evidence received since the August 1997 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened. 

The Board considered the veteran's claims with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002 & Supp. 2005); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  At the outset, the Board 
notes that the duty to notify and assist has been met to the 
extent necessary to reopen the claim.  Thus, there is no 
prejudice to the veteran in deciding that part of the claim 
at this time.  The additional delay in the adjudication of 
this issue which would result from a remand solely to allow 
the RO to apply the VCAA would not be justified.  VA's duty 
to notify and assist with regard to the merits of the claim 
is discussed in the REMAND herein.

II.  Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

In a written statement dated May 25, 2006, the veteran 
specifically stated that he wished to withdraw his appeal as 
to the issues of entitlement to service connection for lower 
back disorder, bilateral hand disorder, left and right knee 
disorder, and hepatitis C.  Accordingly, these issues are no 
longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn 
these issues and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to these issues.


ORDER

New and material evidence has been submitted to reopen the 
veteran's service connection claim for PTSD.   

The appeals as to the issues of entitlement to service 
connection for lower back disorder, bilateral hand disorder, 
left and right knee disorders, and hepatitis C are dismissed.


REMAND

As noted above, the veteran testified that he believes that 
his PTSD and generalized anxiety disorder are related to 
service.  Medical records demonstrate that the veteran is 
receiving treatment for PTSD and an anxiety disorder.  Based 
upon the above evidence, the Board required a VA etiological 
opinion to determine whether the veteran's PTSD and/or 
anxiety disorder are related to service.  38 C.F.R. § 3.159 
(2005).

As for the increased rating claim involving his bilateral 
hearing loss, the veteran testified that hearing loss has 
worsened since his last VA examination in October 2003.  
Thus, a new VA examination is necessary to consider the 
current condition of the veteran's hearing loss.  38 C.F.R. § 
3.159 (2005); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

As to his vision disorder claim, the veteran testified that 
he was scheduled for a VA examination for his vision, 
including glaucoma, in August 2006.  This report is not 
included in the claims file and must be incorporated before 
adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should obtain a copy of the 
August 2006 VA eye examination report.  
The examination was performed in 
Lexington, Kentucky VAMC. 

2.  AMC/RO should schedule the veteran for 
VA examination to determine the nature and 
etiology of his PTSD and/or anxiety 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  The examiner should 
provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely that the veteran's PTSD or 
anxiety disorder, if diagnosed, is 
directly related to service.  Explanation 
for all opinions should be provided, 
including a discussion of evidence relied 
on for opinions.

3.  The AMC/RO should schedule the veteran 
for a VA examination to ascertain the 
nature, extent, and current severity of 
his hearing loss.  The claims folder must 
be made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.  All 
indicated studies should be accomplished.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and re- adjudicate 
the veteran's service connection and 
increased evaluation claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


